Citation Nr: 1806963	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-45 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent since January 23, 2006, for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from November 1975 to August 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July and December 2015 decisions of the Cleveland, Ohio, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder to include PTSD caused depression, anxiety, feelings of hopelessness, sleep impairment, isolation and reclusiveness, irritability, anger, agitation, alcohol and drug use, caused him to see flashes of light and feel like people were talking about him, marital and relationship difficulties, nightmares, flashbacks, hypervigilance and hyperarousal, exaggerated startle response, difficulty maintaining employment, difficulty getting along with other people, psychomotor retardation, limited energy, crying spells, fatigue, disturbed appetite patterns, mistrust and suspicion of other people, discomfort around strangers and in crowds, difficulty with concentration and attention, anger with authority figures, psychological numbing, feelings of doom, restricted range of affect, lack of impulse control, difficulty adapting to stressful circumstances including work settings, an inability to establish and maintain effective relationships, paranoia, panic attacks, suspiciousness, led him to always sit facing the door, and required treatment with medication.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected acquired psychiatric disorder to include PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, since January 23, 2006, for acquired psychiatric disorder to include PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

A.  Increased Rating

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). A 50 percent evaluation for acquired psychiatric disorders requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has multiple acquired psychiatric disorders. No competent medical professional has stated that some symptoms are not associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected disorder. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A March 2004 VA treatment record indicates that the Veteran reported a depressed mood, feelings of hopelessness, sleep difficulty, a desire to be isolated, irritability, anger, agitation, and difficulty completing tasks. He had no hallucinations but reported seeing flashes of light and feeling like people were talking about him. He reported drinking significant amounts of alcohol approximately one time per month. He was married for the second time and had relationship problems. He changed jobs often and the longest job he ever held was for 1.5 years. On examination he was dressed appropriately for the weather, had good hygiene, was cooperative, had good eye contact, had an irritable mood, had an appropriate affect, his thought process was organized, he had no hallucinations, and he had no suicidal or homicidal ideation. He was diagnosed with adjustment disorder with depression, rule out bipolar disorder, and alcohol abuse.

VA treatment records dated between May 2004 and April 2015 indicate symptoms of sleep difficulty, normal hygiene and grooming, normal speech, anxious mood, depressed mood, dysphoric mood, irritable mood, mood congruent affect, anxious affect, sad affect without emotional lability, irritable affect, normal speech, slowed thought process, fair insight and judgment, marital problems, anger problems, recurrent dreams of fighting, feelings of hopelessness, a desire for isolation, was easily agitated, hypervigilance, was easily startled, no hallucinations, no delusions, and no suicidal or homicidal ideation. He was given diagnoses of depressive disorder not otherwise specified, major depressive disorder, adjustment disorder, anxiety disorder not otherwise specified, PTSD, adjustment disorder with depressed mood and anxiety, and generalized anxiety disorder.

An April 2006 statement from the Veteran's former representative states that the Veteran was reclusive and did not work openly with the representative's officers. A May 2006 statement from the Veteran's VA psychiatrist states that the Veteran had depression and was taking medication. 

In June 2006, the Veteran underwent a psychological assessment as part of his application for Social Security benefits. He reported a history of depression. He had an adult child from his first marriage and reported that they talked daily. He also had a 4 year old from another relationship with whom he had sporadic contact. He had been married to his second spouse for 3 years. He reported a history of having been arrested at least 3 times for driving under the influence and drug trafficking. He had spent 4 years in prison for drug trafficking and was released in 1993. He reported no suicidal or homicidal ideation. He reported a history of job termination and difficulty maintaining employment because he did not get along with other people and that he had not worked since December 2005. He had no friends, occasional contact with family members, and reported some interests and hobbies. On examination, he had adequate grooming and hygiene; was depressed; displayed psychomotor retardation, limited energy, and hopelessness/helplessness; had crying spells; reported disturbed sleep and appetite patterns; was easily fatigued; was easily angered; experienced flashbacks to his in-service stressor; mistrust of others; exaggerated startle response; was uncomfortable around strangers and crowds; had a history of intrusive thoughts and nightmares about his in-service stressor; was suspicious and mistrustful of others; had marginally adequate short-term memory skills; did not have strong attention and concentration skills; was slow and committed errors during several cognitive functioning tests; and had no paranoid ideation, delusions, or hallucinations. He was diagnosed with major depressive disorder, single episode, moderate and PTSD in partial remission.

An August 2006 statement from the Veteran's VA psychiatrist states that his depression could sometimes be severe. An August 2009 statement from the Veteran's VA psychiatrist states a diagnosis of PTSD with secondary major depressive disorder. An August 2010 statement from the Veteran's private psychologist states that the Veteran had distress at certain cues, including loud music and situations suggesting possible violence; had flashbacks of his in-service stressor; was tense; had self-worth issues; avoided social situations and had a restricted range of activities; required medication to sleep; had general fatigue; was irritable; had difficulty concentrating; and took anti-anxiety and anti-depressant medication. He was diagnosed with PTSD.

In December 2011, the Veteran was afforded a VA examination. He reported recently getting divorced. The examiner noted that the Veteran's VA psychiatrist was treating him with anti-anxiety and anti-depressant medication for PTSD. The Veteran had been sober from drugs and alcohol for the prior 5 years. On examination, the Veteran was well-dressed, walked with difficulty, appeared to be in pain, had difficulty with concentration and attention, and was irritable. He reported nightmares and flashbacks about his in-service stressor several times each week. He avoided anything that reminded him of the stressor and also experienced psychological numbing, hypervigilance, irritability toward any kind of authority figure, and isolation. He was not psychotic, did not have homicidal or suicidal ideation, and was able to groom and care for himself. He was diagnosed with moderate PTSD and alcohol and drug abuse in remission for 5 years.

A March 2013 letter from the Veteran's VA psychiatrist states that he was on medication for anxiety. In a March 2013 letter, his private psychologist stated that he had sleep difficulty and nightmares caused by his in-service stressor, was tired and drawn, reported a feeling of doom, experienced flashbacks, was irritable, was socially isolated, and was not employable. A December 2014 letter from the Veteran's private psychologist states that he had recurrent and intrusive distressing memories of his in-service trauma, had nightmares which caused him to sweat, had flashbacks when there are cues in the environment that remind him of the trauma, was distractible, was hypervigilant, was irritable, had withdrawn from social activity, and found little pleasure in life. The psychologist stated that he had PTSD that was severe and permanent.

In March 2015, the Veteran underwent a private psychological assessment. He had symptoms of recurrent and distressing recollections and dreams of his in-service stressor; relived the experience through illusions, hallucinations, and flashback episodes; avoided activities, places, or people that aroused recollections of his trauma; had feelings of detachment or estrangement from others; had restricted range of affect; had difficulty falling or staying asleep; was irritable or had angry outbursts; had difficulty concentrating; and was hypervigilant. The clinician noted symptoms of withdrawal from all social activity and isolation from people he did not trust, a history of two divorces and that he was single, intense anger at authority which contributed to loss of jobs and relationships, lack of impulse control, difficulty adapting to stressful circumstances including work settings, and an inability to establish and maintain effective relationships. The clinician diagnosed PTSD and recurrent major depression.

In October 2015, the Veteran was afforded a VA PTSD examination. The examiner stated diagnoses of unspecified anxiety disorder and PTSD. The Veteran reported getting married earlier in the year and that the relationship was "fine." He stated that he and his spouse both had anger and control issues which contributed to difficulty in their relationship, but that things were improving. He reported anger at VA because he did not know who he could trust at the agency. He stated that he had a good relationship with his adult daughter but that he did not see her or his 3 grandchildren often because they lived in a different city. He also had a teenage son with whom he had a good relationship, despite not getting along with the son's mother. He reported no other significant relationships and no interests or hobbies. He would go shopping or to dinner with his spouse approximately one time per week if he felt up to it. He reported symptoms of feeling anxious and constantly wondering "what's the next plot that somebody has to take something from me." His spouse reported that the Veteran was often paranoid of others and thought people were following him or that his mail carrier was tampering with his mail. The Veteran reported sleep difficulty due to anxious thoughts, frequent bad dreams about his in-service trauma, and attempting to avoid thinking or talking about the trauma. His spouse reported that he never talked with her about it. He reported being vigilant and anxious all the time, always having to sit facing the door, avoiding crowds, panic attacks, depressed feelings, and spending his days mostly at home reading the Bible or watching the news. 

On examination, he had recurrent, involuntary, and intrusive distressing memories of the in-service trauma; recurrent distressing dreams related to the traumatic event; avoidance  of memories, thoughts, or feelings associated with the traumatic event; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event that led him to blame himself or others; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; sleep disturbance; depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting. He displayed adequate personal hygiene and was appropriately dressed for the weather and situation; he wore sunglasses throughout the examination. He denied suicidal or homicidal ideation and denied hallucinations. The examiner stated that he had no evidence of delusions, although he did admit to being suspicious and paranoid of others. The examiner concluded that his "reported paranoia did not match       psychotic proportions and was consistent with hypervigilance and hyperarousal symptoms of PTSD and anxiety."

In September 2017, the private psychologist who performed the March 2015 psychological assessment on the Veteran completed an addendum report. He stated that the Veteran's psychiatric disorders caused occupational and social impairment with deficiencies in most areas and that that level of impairment had been present since 2006.

The Veteran's psychiatric disorders caused depression, anxiety, feelings of hopelessness, sleep impairment, isolation and reclusiveness, irritability, anger, agitation, alcohol and drug use, caused him to see flashes of light and feel like people were talking about him, marital and relationship difficulties, nightmares, flashbacks, hypervigilance and hyperarousal, exaggerated startle response, difficulty maintaining employment, difficulty getting along with other people, psychomotor retardation, limited energy, crying spells, fatigue, disturbed appetite patterns, mistrust and suspicion of other people, discomfort around strangers and in crowds, difficulty with concentration and attention, anger with authority figures, psychological numbing, feelings of doom, restricted range of affect, lack of impulse control, difficulty adapting to stressful circumstances including work settings, an inability to establish and maintain effective relationships, paranoia, panic attacks, suspiciousness, led him to always sit facing the door, and required treatment with medication. He was not psychotic, did not have hallucinations, and had no suicidal or homicidal ideation. 

Given these facts, the Board finds that a 70 percent rating most closely approximates his impairment. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as the Veteran did not have total occupational and social impairment. He maintained a good relationship with his adult daughter and his son; occasionally went out with his spouse; had no hallucinations, delusions, or suicidal or homicidal ideation; and was always appropriately groomed with normal hygiene.


B.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is now in receipt of a 70 percent rating for his service-connected disorder and, therefore, meets the minimum rating requirement.

In the June 2006 psychological assessment as part of his application for Social Security benefits, the Veteran reported a history of job termination and difficulty maintaining employment because he did not get along with other people. He reported not having worked since December 2005. An August 2006 statement from the Veteran's VA psychiatrist states that the Veteran could not work for any employer due to his depression, which could be severe at times.

The report of the December 2011 VA examination notes that the Veteran was not able to hold a job for more than a few weeks at a time and was in receipt of welfare, food stamps, and lived in public housing. The March 2013 letter from his private psychologist states that the Veteran was not employable as a result of his psychiatric symptoms. The report of the March 2015 private psychological assessment states that the Veteran had been unable to work since 2005 and only had occasional part-time work prior to that time. The clinician stated that his emotional instability had made it impossible for him to sustain any form of gainful employment and that he was unemployable due to his in-service traumatic experiences.

On an October 2015 TDIU application, the Veteran stated that he last worked full-time in 2006. He stated that his psychiatric symptoms made it difficult to work with other people and his sleep difficulties made it difficult for him to concentrate or, some days, to even go to work. He reported that stress and anxiety made it extremely difficult for him to cope with daily life. He reported difficulty with authority figures, difficulty trusting co-workers, and being easily angered at work. He reported a history of being suspended from work for a week at one job after many arguments with co-workers and managers.

The report of the October 2015 VA examination states that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner stated that the Veteran exhibited "mental health       symptoms that interfere with interpersonal relatedness, concentration and       memory, and ability to tolerate stress and motivation. These symptoms would impair the [V]eteran's ability to work cooperatively and effectively with co-workers and supervisors, communicate effectively, and maintain persistence on tasks."

In the September 2017 the private psychologist's addendum report, he stated that the Veteran was unable to secure and follow a substantially gainful employment since 2006 based solely on his psychiatric symptoms. He reiterated the October 2015 VA examination findings. He also noted that the Veteran's "anger at an individual at work has contributed to his dismissal in the past. His emotional instability, even since obtaining sobriety in 2008, has made it impossible for him to sustain any form of gainful employment."

The Veteran's psychiatric symptoms caused anger with authority figures, difficulty getting along with and distrust of co-workers, severe depression, emotional instability, and sleep difficulties which caused concentration problems and sometimes prevented him from going to work at all. These all would impact his ability to secure or follow a substantially gainful occupation. Additionally, the October 2015 VA examiner stated that the Veteran had difficulty in establishing and maintaining effective work relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to work cooperatively and effectively with co-workers and supervisors, communicate effectively, and maintain persistence on tasks. Several other clinicians have also opined that the Veteran was unable to work due to his psychiatric symptoms, including his VA psychiatrist and two private psychologists. Lastly, the Veteran had a history of being unable to hold a job and of suspension due to arguments with colleagues. The Board finds, therefore, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected acquired psychiatric disorder. Therefore, a TDIU is warranted and the claim is granted.



ORDER

An initial rating of 70 percent since January 23, 2006, for acquired psychiatric disorder to include PTSD is granted.

 TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


